Rugg, C. J.
This petition for a writ of mandamus was reported' “for the consideration and determination of the full court, such order to be entered as law and justice may require.” Respecting similar phraseology, it was said in Scanlon v. Carey, 207 Mass. 285, 286, that “The reservation in this case is informal, but the parties have treated it, and we treat it as intended to report to this court questions of law that arose at the hearing, which was all that properly could be reserved or reported under the statute.” R.L. c. 156, § 7; c. 173, § 105. Boucher v. Salem Rebuilding Commission, 225 Mass. 18.
*401The petitioners are owners of Salisbury Beach, which contains about five hundred acres of land. The respondents are the assessors of the town of Salisbury, within the territory of which the beach lies. On November 8, 1915, the petitioners notified the respondents that the real estate assessed to them in 1913 had been divided by sale since the tax for 1913 had been assessed, and such division recorded, and requested them “to apportion said tax of 1913, and the costs and interest accrued thereon, upon the several parcels thereof in proportion to the value of each,” in accordance with St. 1909, c. 490, Part I, § 88. On December 18,1915, another request for apportionment was addressed to the respondents, stating that the Lawrence Trust Company had a duly recorded mortgage upon all their property except Lot 437, Sheet 3200-N on a plan filed in the registry of deeds, and asking apportionment of the tax “ upon said parcel and upon the rest of the registered land which is covered by said mortgage;” Apparently this mortgage was subsequent to April 1,1913. The petitioners have paid all but $769.31 out of $7,142.65, the total tax assessed as of April 1,1913. The respondent assessors refused to make the apportionment and this petition is brought to compel them to do so.
The earlier of the two requests for apportionment was made on November 8,1915, more than five weeks after the lien for the taxes of 1913 had expired as to parcels of land which had in the meantime been alienated. St. 1909, c. 490, Part II, § 36. It is one of the agreed facts that a large number of lots were sold out of the beach estate by the petitioners after April 1, 1913, and before April 1, 1914. Rights as to collection of the tax are limited somewhat by any apportionment. Rogers v. Gookin, 198 Mass. 434. But it is manifest that the right to an apportionment under § 88 of Part I of the tax act was not intended to apply to cases where the lien as to such parts of the estate as have been alienated is gone. Grave difficulties might arise as to the collection of the whole and the parts of the tax, and the validity of such an apportionment. Prompt collection of taxes is essential to the support of government. The duties of a tax collector as to taxes committed to him are onerous and his liability is stringent. Boston v. Turner, 201 Mass. 190, 196. The design of tax laws is to promote speedy collection in order that government may not be hampered by delays. They are to be interpreted in the light of this necessary purpose. *402The use of the word “lien” in that part of § 88 which provides that only the portion of the tax apportioned upon any parcel “shall continue to be a lien upon it,” is an express indication that no apportionment can be demanded unless made in time for a lien effective for the practical purposes of a tax collector to remain upon the several parcels after the apportionment shall have been made. The provision, that the request for an apportionment may be made “ at any time before said real estate has been sold for payment of taxes,” does not stretch the time for the request to a period when the lien has expired.
It follows that the petitioners did not make a seasonable application for an apportionment and the assessors rightly refused to comply with their request.

Petition dismissed.